[SECURITY BENEFIT LIFE INSURANCE COMPANY LOGO] One Security Benefit Place · Topeka, Kansas 66636-0001 800.888.2461 · SecurityBenefit.com December 10, 2013 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. December 6, 2013 American Century Investment Trust December 6, 2013 Ariel Investment Trust November 26, 2013 Baron Investment Funds Trust December 5, 2013 BlackRock Funds December 3, 2013 Goldman Sachs Trust December 6, 2013 Ivy Funds December 6, 2013 Securities and Exchange Commission December 10, 2013 Page two Underlying Management Investment Company CIK Number Date(s) Filed Janus Investment Fund November 29, 2013 Northern Funds December 6, 2013 Oppenheimer Discovery Fund December 6, 2013 Oppenheimer Global Fund December 6, 2013 PIMCO Funds December 4, 2013 Pioneer Strategic Income Fund November 27, 2013 Prudential Jennison Small Company Fund, Inc. November 26, 2013 RidgeWorth Funds November 27, 2013 Rydex Series Funds December 9, 2013 Security Equity Fund December 9, 2013 Security Income Fund December 9, 2013 Security Large Cap Value Fund December 9, 2013 Security Mid Cap Growth Fund December 9, 2013 Wells Fargo Funds Trust November 27, 2013 To the extent necessary, these filings are incorporated herein by reference. Sincerely, CHRIS SWICKARD Chris Swickard Vice President, Associate General Counsel and Assistant Secretary Security Benefit Life Insurance Company
